                Case 1:20-cv-02761-AT Document 2 Filed 04/02/20 Page 1 of 1

      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK


                                                     Plaintiff,
      KNIGHT FIRST AMENDMENT INSTITUTE
      AT COLUMBIA UNIVERSITY
                                                                   Case No. 20-2761
                              -v-
      CENTERS FOR DISEASE CONTROL AND                                    Rule 7.1 Statement
      PREVENTION and U.S. DEPARTMENT OF HEALTH
      AND HUMAN SERVICES
                                                     Defendant.




                       Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local
     General Rule 1.9] and to enable District Judges and Magistrate Judges of the Court
     to evaluate possible disqualification or recusal, the undersigned counsel for
      Knight First Amendment Institute at Columbia University (a private non-governmental party)

     certifies that the following are corporate parents, affiliates and/or subsidiaries of
     said party, which are publicly held.

     The Knight First Amendment Institute has no parent companies, subsidiaries,
     or affiliates which have any outstanding securities in the hands of the public.
     The Knight Institute is a non-profit, non-partisan organization governed by a
     nine-member board of directors, five of whom are associated with Columbia
     University.




     Date:       04/02/2020
                                                          Signature of Attorney


                                                          Attorney Bar Code:      AD0327




Form Rule7_1.pdf SDNY Web 10/2007
